Title: To Alexander Hamilton from Joseph Phillips, 14 February 1800
From: Phillips, Joseph
To: Hamilton, Alexander


          
            Sir.
            Philadelphia 14th. Feby. 1800.
          
          I  am sorry to inform you that by attending the funeral procession of the late Commander in Chief in this city on the 26th. Decr. I took a violent cold which brought on a Rheumatic affection of the acute kind that has Rendered me unable to comply with your orders. I am at present on the Recovery and hope shortly to be able to set out for Tennessee (to join the Regt. to which I belong) agreeably to your directions. 
          enclosed Sir you have further testimony of my Situation—
          I have the honor to be Sir, your Most obedt. & most Humble Servant
          
            J. Phillips Surgeon
            4th. U.S. Regt.
          
          Majr Genl. Hamilton
        